Citation Nr: 0923701	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine. 

2. Entitlement to service connection for fibromyalgia. 

3. Entitlement to service connection for chronic pathology of 
the neck, including disc disease and/or arthritis. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
August 1971. He served in Vietnam from June 1970 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, in part, service connection for 
DDD of the lumbar spine, fibromyalgia, and chronic pathology 
of the neck. 

In March 2009, the Veteran, his spouse, and his daughter, 
testified before the undersigned Acting Veterans Law Judge 
(VLJ) at a Travel Board hearing. A transcript of that hearing 
is of record and associated with the claims folder.

By an April 2009, ruling, the Board granted the veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900(c)(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims that he has DDD of the lumbar spine, 
fibromyalgia, and chronic neck pathology due to injuries 
sustained in service. He maintains that he was injured when a 
truck he was in hit a land mine. He was thrown 100 feet into 
the air and he and the driver were the only persons of the 6 
passengers to survive. He states that he received the Purple 
Heart. Since that time, he states that he is in constant 
pain. He is also in receipt of Social Security Administration 
(SSA) disability benefits. 

During the Veteran's Travel Board hearing in March 2009, he 
stated that his VA doctor has attributed his claimed 
disabilities to his injury sustained in service. He indicated 
that he receives treatment at the Athens VA outpatient 
clinic. The doctor who treats him for his conditions, 
specifically his pain, has indicated, according to the 
Veteran, that his injury in service is the origin of his 
disorders. At the time of the hearing, the Veteran's 
representative submitted copies of VA outpatient treatment 
records dated from March 2008 to January 2009, with a waiver 
of initial RO consideration of that evidence.  The Veteran's 
representative also indicated that he would obtain and submit 
more recent VA outpatient treatment records and a statement 
from his VA physician.  No additional records have been 
received.  

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). These VA records 
should be obtained and associated with the claims folder. 

Additionally, the Veteran claims that his conditions are due 
to his injuries in service. He has been diagnosed by VA with 
degenerative disc changes of the lumbar spine, cervical 
spondylosis and DDD of C5-C6, and severe fibromyalgia, 
exhibiting eleven out of eleven fibromyalgia trigger points. 
His private physician, Robert A. Williams, indicated in a 
letter of November 1998, that the Veteran's musculoskeletal 
conditions are a direct result of his injuries sustained in 
service. His SSA disability claim records indicate that he 
sustained lumbar and cervical work-related accidents in 1973 
and 1983. 

Moreover, the Board has determined that given the Veteran's 
testimony of in-service injuries and complaints, 
comprehensive VA orthopedic and neurology examinations must 
be afforded the Veteran, pursuant to VA's duty to assist. 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) ((As to VA's 
duty under 38 U.S.C.A. § 5103A(d)(2) to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")); 38 C.F.R.§ 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.)  

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his 
disabilities on appeal that is not 
evidenced by the current record, to 
include all VA medical records showing 
treatment for the claimed disabilities 
from the Athens VA outpatient treatment 
Clinic and all VA medical records not of 
record since January 2009. The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran 
comprehensive orthopedic and neurology 
examinations, including any necessary 
radiographic or other studies, to be 
conducted by a qualified physician(s). 
The following considerations will govern 
the examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner(s) in conjunction with the 
examinations, and the examiner(s) 
must acknowledge such receipt and 
review in any report generated as a 
result of the examinations.

b. The examiner(s) must express an 
opinion as to whether the veteran 
has a current lumbar disorder, to 
include DDD, a current neck 
(cervical) disorder, and/or 
fibromyalgia.  With respect to each 
diagnosed disorder, the examiner(s) 
should render an opinion as to 
whether it is at least as likely as 
not (e.g. a 50 percent or greater 
probability) that such disorder is 
medically related to in-service 
injury, as alleged.  The examiner(s) 
must state the medical basis for any 
opinion expressed. If the examiner 
is unable to state an opinion 
without a resort to speculation, he 
or she should so state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for DDD of the lumbar spine, 
fibromyalgia, and chronic pathology of 
the neck to include disc disease and/or 
arthritis. The RO/AMC must ensure that 
all directed factual and medical 
development as noted above is completed. 
In the event that the examination reports 
do not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action. See 38 C.F.R. 
§ 4.2, above. If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on service 
connection, and combat. They should be 
given an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




